Citation Nr: 0514924	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-03 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic skin 
condition, variously diagnosed as dermatitis, eczema, and 
folliculitis, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran/appellant and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 until 
May 1991, including participation in the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the veteran's claims of entitlement to 
service connection for fatigue, chronic headaches, joint 
pains, muscle pains, neurological signs and symptoms, and 
gastrointestinal signs and symptoms, to include as secondary 
to undiagnosed illness, were denied in an August 2004 rating 
decision.  The veteran filed a notice of disagreement that 
month, and a Statement of the Case (SOC) was issued in 
January 2005; however, a substantive appeal has yet to be 
filed.  As such, the requisite steps have not been performed 
in order to convey jurisdiction on the Board to adjudicate 
those claims.

It is also noted that the veteran has asserted that his skin 
condition is the result of an undiagnosed illness.  
Regardless of what theory is asserted by the veteran to 
establish his claim of entitlement to service connection, VA 
must ascertain whether there is any other basis to indicate 
that the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  
As such, the Board will consider all possible theories under 
which the veteran might establish service connection for his 
skin condition.  The RO did consider all theories of 
entitlement in the 2003 and 2004 rating decisions, so there 
is no prejudice to the veteran in the Board doing so.


FINDINGS OF FACT

1.  The veteran's active duty included a period of service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

2.  The competent and probative medical evidence does not 
show that the veteran has any chronic skin condition, which 
is due to an undiagnosed illness.

3.  The veteran's chronic skin disorder has been variously 
diagnosed as dermatitis, eczema, and folliculitis; however, 
these conditions were not diagnosed until many years after 
his discharge from active service and are not shown to be the 
result of his service.


CONCLUSION OF LAW

A chronic skin condition, diagnosed as dermatitis, eczema, 
and folliculitis, to include as due to an undiagnosed 
illness, was not incurred in, aggravated by, or presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
includes, but is not limited to:  the veteran's contentions; 
his service medical and personnel records; VA outpatient 
treatment records; private medical records; and, the 
transcript of a hearing before a decision review officer 
(DRO) from October 2003.  Although the Board must provide 
adequate reasons and bases for this decision, there is no 
obligation to discuss, in detail, every piece of evidence in 
this case.  Rather, the Board will summarize the relevant 
evidence where appropriate and will focus on what the 
evidence shows, or fails to show, on this claim.


I. Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

With limited exceptions, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability is 
entitled to disability compensation, so long as his or her 
disability: became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability, 
resulting from any of the following (or any combination of 
the following): 1) An undiagnosed illness; 2) a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms (meaning either chronic fatigue 
syndrome; fibromyalgia; irritable bowel syndrome; or any 
other illness that the Secretary determines meets the 
criteria for a medically unexplained chronic multisymptom 
illness); or 3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  38 C.F.R. 
§ 3.317(a)(2)(ii).  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  Id.

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. 
§ 3.317(a)(4).  

Signs or symptoms, which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom 
illness, include, but are not limited 
to: (1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; and (13) Menstrual disorders.

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

As a threshold matter, the Board notes that the veteran's 
military records reflect that he served in the Southwest Asia 
theater of operations from January to April 1991.  Therefore, 
the veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

More than a decade after discharge from service, in March 
2002, the veteran filed a claim of entitlement to service 
connection for skin rashes that began in 1998, which he 
attributed to his time on active duty in the Persian Gulf.  

VA treatment records dated from 2001 to 2003 show that the 
veteran presented for treatment at the VA dermatology clinic 
complaining of symptoms related to Gulf War Syndrome (GWS), 
including skin rashes.  He also sought treatment for rashes 
from several private medical facilities between 1998 and 
2001.  These medical records indicate that rashes have 
appeared at various times on the veteran's arms, legs, back 
and side, and are evidenced by hyperpigmented plaque with 
pustules in the center.  

In support of his claim, the veteran submitted treatment 
records from the hospitals where he had received varying 
diagnoses of his skin condition. At one hospital, his rash 
was diagnosed as cellulitis in 1998 and then as dermatitis in 
2001; at a second hospital, the rash was diagnosed as 
impetigo in 2001; and, at the VA hospital, the veteran's rash 
was diagnosed as dermatitis, folliculitis, and eczema between 
2001 and 2003.  Although a number of different diagnoses were 
provided for the veteran's rashes between 1998 and 2003, a 
review of the file does not yield a single occasion where a 
medical professional failed to provide a diagnosis of the 
veteran's rash, or opined that there were symptoms which were 
not attributable to a known disease.  As the disability at 
issue has an established current medical diagnosis, it does 
not constitute an undiagnosed illness due to the veteran's 
Gulf War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a).  The claimed skin disability is not a medically 
unexplained chronic multisymptom illness according to VA's 
regulations.  

The Board notes that it has read and considered the 
directives for dealing with Gulf War illness cases as set out 
by the Court of Appeals for Veterans Claims (Court) in 
Gutierrez v. Principi.  See 19 Vet. App. 1 (2004).  However, 
the Board finds that Gutierrez, while instructive on handling 
Gulf War illness cases in general, is inapplicable to the 
current case based on factual differences.  Unlike the 
veteran in Gutierrez who had symptoms of Gulf War illness but 
no diagnosis, the veteran in this case has a diagnosed 
illness.  As such, the veteran in the case at hand is not 
disqualified from presumptive service connection because the 
Board failed to give credence to his account of his 
symptomatology, as was the case in Gutierrez; he is 
disqualified from the presumption because his skin condition 
has been diagnosed.  Direct service connection for these 
conditions is considered below.  

A review of the veteran's service medical records (SMRs) 
failed to uncover any indication of rashes or skin conditions 
while in service.  On the veteran's discharge examination in 
March 1991, the physician indicated that the veteran's skin 
was normal and found that the veteran had no defects.  In 
filling out his personal medical history survey as part of 
the discharge examination, the veteran indicated that he was 
in good health/good condition to go home, and answered "no" 
when asked if he had any skin diseases.  Additionally, the 
veteran responded in the negative to every question on the 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
report, including whether he had any rash, skin infection, or 
sores.  Therefore, since the service medical records do not 
show complaints or diagnosis of any skin disorder, factual 
incurrence in service is not shown.

The veteran states the rashes have been present since 1998, 
seven years after discharge from service.  Not a single 
medical professional has ever attributed the veteran's rashes 
to any experiences or exposures during his service.  

The veteran contends that his skin condition is a result of 
exposure to toxins during his time in the Persian Gulf.  The 
Court in Gutierrez made clear that a layperson may observe 
and relate symptoms of alleged Gulf War illness.  See 19 Vet. 
App. at 9-10.  As such, the Board finds veteran's 
articulation of the symptoms of his skin rash, as well as his 
statements about his in-service experiences, to be a 
completely accurate account of what he observed.  
Nevertheless, for the purpose of direct service connection, 
the law requires an opinion from a qualified medical expert 
to provide the explanation as to the cause or etiology of a 
veteran's disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Unfortunately, the veteran lacks the 
medical expertise to provide such an opinion, and, as such, 
the veteran's testimony may not supply the nexus between his 
symptomatology and his time in service.

A review of the veteran's file was unable to find any medical 
evidence connecting the veteran's skin condition, which began 
seven years after discharge from service, with his time in 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for a chronic skin condition, diagnosed as 
dermatitis, eczema, and folliculitis, to include as due to an 
undiagnosed illness, is denied on both a direct and 
presumptive basis.

II.  Veterans Claims Assistance Act Compliance

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veterans Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a letter dated in April 2002.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  The letter stated that (1) 
the evidence needed to substantiate the veteran's claim was, 
among other things, evidence that the veteran had a chronic 
disability which he incurred during service, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  

Further notice was provided via an April 2004 letter, which 
not only reiterated what information and evidence was needed 
to substantiate a claim for direct service connection, but 
also what was needed for a claim based on undiagnosed 
illness.

The Pelegrini II Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121.  By advising the appellant 
what information and evidence was needed to substantiate the 
claim and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
appellant, he was thereby advised of the need to submit any 
evidence in his possession that pertained to the claim.  In 
this case, although the 2002 VCAA notice letter provided to 
the appellant did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  The Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board performs a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  
 
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but does contain competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; establishes that the veteran suffered 
an event, injury or disease in service, or has a disease or 
symptoms of a disease listed in Sec. 3.309, Sec. 3.313, Sec. 
3.316, and Sec. 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

In this case, while the evidence of record may indicate 
persistent or recurrent symptoms of disability, there is no 
indication in the veteran's file that his symptoms are in any 
way associated with his time in service, aside from the 
veteran's own statements, which, as noted above, the Board 
cannot accept as a medical opinion.  Specifically, there is 
no mention of any skin problems in the veteran's SMRs, or on 
either the discharge from service physical or the medical 
survey that the veteran filled out.  Furthermore, no doctor, 
either VA or private, has indicated that the rashes are in 
any way related to the veteran's time in service, or ever 
failed to provide a diagnosis of the veteran's skin 
condition.  As such, the Board finds that the evidence of 
record presents no evidence even remotely suggesting a link 
between the veteran's current skin condition and his time in 
service.  Accordingly, the Board finds that remand for a VA 
evaluation is not appropriate.

Thus, after reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file and the veteran does not appear to contend otherwise.  
Additionally, the veteran testified before a DRO in October 
2003, and was offered the opportunity to testify before the 
Board, but declined to do so.  

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.  


ORDER

Entitlement to service connection for a chronic skin 
condition, diagnosed as dermatitis, eczema, and folliculitis, 
to include as due to an undiagnosed illness, is denied.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


